142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terrence Henry HALE, Petitioner-Appellant,v.United States of America, Respondent-Appellee.
No. 97-15825.D.C. Nos. CV 97-013-WDB CR 93-447-WDB.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998**.Decided April 28, 1998.

Appeal from the United States District Court for the District of Arizona William D. Browning, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.
MEMORANDUM*
Terrence Henry Hale, a federal prisoner, appeals pro se from the district court's denial on the merits of his 28 U.S.C. § 2255 motion seeking sentence credit under 18 U.S.C. § 3585(b) for pretrial time served on Oklahoma state charges while a federal arrest warrant was pending.  Because Hale challenges the execution of his sentence, rather than the legality of his sentence, the district court did not have authority to grant relief under § 2255.  See United States v. Espinoza, 866 F.2d 1067, 1071 (9th Cir.1988).  When Hale filed his motion, he was incarcerated in federal prison in Oklahoma.  He later transferred to a federal prison in Texas.  Thus, the district court lacked personal jurisdiction over Hale's custodian and did not have authority to grant habeas corpus relief under 28 U.S.C. § 2241.  See Dunne v. Henman, 875 F.2d 244, 249-50 (9th Cir.1989).  Accordingly, we vacate the district court's order and remand for the district court to determine whether the interest of justice requires the transfer of Hale's claim to a federal district court with personal jurisdiction over his custodian.  See Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir.1990).
VACATED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3